DETAILED ACTION
This action is in response to the claims set filed 10/13/2020 following the Non-Final Rejection of 08/19/2020. Claims 4, and 16 were cancelled; claims 1, 5, 7, 8-10, 12-14, and 17 were amended. Claims 1-3, 5-15, and 17.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to claim objections have been fully considered and are persuasive.  The objections of 08/19/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to claims rejected under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The rejections of 08/19/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to claims rejected under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
This office action is non-final due to Applicant’s persuasive arguments. The Examiner apologizes for any inconvenience this might have caused. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 13 related to “wherein the first portion further comprises a split core adapted for receiving the connecting member therein, and wherein the split core is formed from the same forming the connecting member” must be shown or the feature(s) canceled from the claim(s). The current drawings currently do not appear to show this feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 at line 2 recites “a laminaate of the second potion” but should likely read “a laminate of the second portion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 fails to written description requirement as it is not clear if Applicant had ownership of the invention of claim 13 as recited at the time of filing. Claim 13 recites the limitations “wherein the first portion further comprises a split core adapted for receiving the connecting member therein” and “wherein the split core is formed from the same material forming the connecting member”, which is not sufficiently described in the specification. Para. 19 of the published instant application recites “the CMC portion 20 may include a split core for receiving at least a portion of the spur 50 therebetween. 

Claim Rejections - 35 USC § 103
Claim 1-2, 5-7, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0285973, herein referenced as Keller, in view of US 2017/0328223, herein referenced as Subramanian.
Regarding Claim 1, Keller recites a gas turbine blade comprising: 
	a platform (see platform in fig. 1) having an internal cavity (para. 25 describes that the turbine airfoil 24 may have cooling channels; such channels would be supplied from the platform shown in fig. 1) formed therein and including an airfoil (see airfoil in fig. 1) extending radially therefrom, said airfoil comprising:
	a first portion (24 fig. 3) formed from [CMC] materials (“composite airfoil 24 formed, at least in part, from a ceramic matrix composite (CMC)” para. 16) and including entirely a leading edge (60 fig. 3);
	a second portion (trailing edge attachment 10 fig. 3) formed from materials different from the first portion (“the trailing edge 10 may be formed from materials such as […] metal super alloys typically used in airfoil fabrication, including […] directionally solidified and single crystal alloys” para. 22) and including entirely a trailing edge (20 fig. 3);
	a connecting member (attachment device 28 fig. 3) disposed between the first and second portion (attachment device 28 is shown to be between 24 and 10 in fig. 3) for securing the first portion (24 fig. 3) to the second portion (10 fig. 3); and
	an internal cooling circuit extending across both the first and second portions (see cavity 35, cooling system 36 and hollow inner section of 24 in fig. 3; “cooling fluids may be supplied to the trailing edge cooling system 26 from the cooling channels in the turbine airfoil 24” para. 25) for circulating coolant therethrough.
	However, Keller fails to explicitly anticipate wherein the [CMC] materials which form the first portion are ceramic matrix composite laminate materials, and
	wherein the first portion includes a cooling channel between two layers of the ceramic matrix composite laminate materials.
	Keller and Subramanian are analogous art since they are both within the field of endeavor of gas turbine engines.
Subramanian teaches of a gas turbine engine blade (49 fig. 13) formed from ceramic matrix composite laminate materials (see laminates 10 of CMC material 22 in fig. 13). Subramanian teaches that the CMC laminate structure ‘enables the generation of complex geometries of the airfoil’ in para. 31.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the construction of the CMC airfoil 24 of Keller with the CMC laminate construction of Subramanian so as to ‘enable the generation of complex geometries’ as taught by Subramanian. This combination of Keller and Subramanian comprises wherein the first portion (see 24 fig. 1 of Keller) includes a cooling channel between two layers of the ceramic matrix composite laminate materials (since the first portion is comprised of stacked CMC laminates in the combination above, that would mean that a cooling channel 38 in fig. 4 of Keller would be disposed between two layers/stacks of CMC laminate material in a radial direction).

Regarding Claim 2, the combination of Keller and Subramanian comprises the blade of claim 1, wherein the internal cooling circuit includes a plurality of radially extending cavities (shown in fig. 4 of Keller) and an array of pin fins (see pedestals 70 fig. 4 of Keller which would be equivalent to pin fins) extending from internal walls of the airfoil at the trailing edge (the pedestals 70 are described to be part of the trailing edge cooling system 36 in para 20 of Keller).

Regarding Claim 5, the combination of Keller and Subramanian comprises the blade of claim 1, wherein the cooling channel drains into the trailing edge. (see fig. 3 of Keller; “cooling fluids may be supplied to the trailing edge cooling system 36 form the cooling channels in the turbine airfoil 24” para. 25 of Keller)

Regarding Claim 6, the combination of Keller and Subramanian comprises the blade of claim 1, wherein the connecting member (28 fig. 3 of Keller; 28 comprising the suction side securement device 48 fig. 3 and the pressure side securement device 50 fig. 3) is integrally formed with the second portion (48 and 50 shown to be part of trailing edge attachment 10 in fig. 3 of Keller).

Regarding Claim 7, the combination of Keller and Subramanian comprises the blade of claim 6, wherein the connecting member (48 and 50 in fig. 3 of Keller) and second portion are formed from the same materials (since 48 and 50 are shown to be monolithically formed with trailing edge attachment 10 in fig. 3 of Keller, they would be formed form the same materials as it is a singular component).

Regarding Claim 11, the combination of Keller and Subramanian comprises the blade of claim 1, wherein the first portion (24 fig. 3 of Keller) is thicker that the second portion (10 fig. 3 of Keller). (The thickness, i.e. from pressure side to suction side, of the airfoil 24 is shown in fig. 3 of Keller to be thicker than the thickness, i.e. from pressure side to suction side, of the trailing edge attachment 10 fig. 3)

Regarding Claim 12, the combination of Keller and Subramanian comprises the blade of claim 11, but is silent towards wherein the first portion is at least 6 mm thick, and wherein the second portion is at least 2 mm.  
MPEP 2144 subsection IV A “changes in Size/Proportion” states:
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

Since the only difference between the claimed invention and the prior art appears to be claimed sizes, and it appears that the prior art is capable of be scaled up so as to meet these claims, it would have been an obvious matter of changes in size/proportion to modify the size of Keller so that the first portion is at least 6 mm thick, and wherein the second portion is at least 2 mm. See MPEP 2144.04 subsection IV. A.

Regarding Claim 14, Keller recites a gas turbine engine airfoil (see airfoil in fig. 1) comprising:
	an elongated hollow shape (see elongated hollow shape of airfoil in fig. 3) formed from a first portion (24 fig. 3) claimed to a second portion (10 fig. 3), wherein the first portion (24 fig. 3) consists essentially of [CMC] materials (“composite airfoil 24 formed, at least in part, from a ceramic matrix composite (CMC)” para. 16; this recitation encompasses the situation where the airfoil 24 is completely formed for that material) and including a leading edge (60 fig. 3) and wherein the second portion (10 fig. 3) is formed from superalloy materials (“the trailing edge 10 may be formed from materials such as […] metal super alloys typically used in airfoil fabrication” para. 22) and including a trailing edge (20 fig. 3); and
	an internal cooling configuration (see cavity 35, cooling system 26 and hollow inner section of 24 in fig. 3) formed in the hollow portion of the airfoil (shown in fig. 3) and spanning across both the first and second portions (24 and 10 in fig. 3, respectively) for circulating coolant therethrough (see cavity 35, cooling system 36 and hollow inner section of 24 in fig. 3; “cooling fluids may be supplied to the trailing edge cooling system 26 from the cooling channels in the turbine airfoil 24” para. 25),	
wherein the first portion (24 fig. 3) includes a first cooling channel (see hollow portion of 24 in fig. 3), 
	wherein the second portion (10 fig. 3) includes a second cooling channel positioned (see channel in lower part of fig. 4 which extends to trailing edge 20 fig. 4) within the elongated hollow airfoil and proximate to the trailing edge (20 fig. 4), wherein the second cooling channel includes an array of pin fins (see pedestals 70 in fig. 4 which can be considered equivalent to “pin fins”) extending from an inner surface of second portion (70 shown to extend off inner surface of 10 in fig. 4), and 
wherein the first cooling channel draining into the second cooling channel (“cooling fluids may be supplied to the trailing edge cooling system 26 from the cooling channels in the turbine airfoil 24” para. 25).
However, Keller fails to explicitly anticipate wherein the first portion consists essentially of ceramic matrix composite laminate materials (as oppose to CMC materials), wherein the first portion includes the first cooling channel between two layers of the ceramic matrix composite laminate material.
	Keller and Subramanian are analogous art since they are both within the field of endeavor of gas turbine engines.
Subramanian teaches of a gas turbine engine airfoil (49 fig. 13) which consists essentially of ceramic matrix composite laminate materials (see laminates 10 of CMC material 22 in fig. 13). Subramanian teaches that the CMC laminate structure ‘enables the generation of complex geometries of the airfoil’ in para. 31.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the construction of the CMC airfoil portion 24 of Keller with the CMC laminate construction of Subramanian so as to ‘enable the generation of complex geometries’ as taught by Subramanian. This combination of Keller and Subramanian comprises wherein the first portion (see 24 fig. 1 of Keller) includes a cooling channel between two layers of the ceramic matrix composite laminate materials (since the airfoil 24 in fig. 3 of Keller would comprise .

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller and Subramanian as applied to claims 1 and 14 above, and further in view of US 2010/0183427, herein referenced as Liang.
Regarding Claim 3, the combination of Keller and Subramanian comprises the blade of claim 1, wherein the internal cooling circuit (see cavity 35, cooling system 36 and hollow inner section of 24 in fig. 3 of Keller; “cooling fluids may be supplied to the trailing edge cooling system 26 from the cooling channels in the turbine airfoil 24” para. 25 of Keller) includes a flow path crossing the trailing edge and the leading edge (the circuit which extends from the hollow inner section of 24 fig. 3 to cooling system 36 fig. 3 is shown to extend between these two edges in fig. 3 of Keller).
However, the combination of Keller in view of Subramanian fails to teach wherein said flow path includes a plurality of turbulators extending from internal walls of the airfoil and along [the flow path].
Liang teaches of wherein a flow path includes a plurality of turbulators (built-in trip strips 52 fig. 5). Para. 25 teaches that these built in trip strips 52 [are] for the augmentation of internal heat performance. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inner surface of the first portion in 

Regarding Claim 17, the  combination of Keller in view of Subramanian comprises the airfoil of claim 14, wherein the internal cooling configuration (see cavity 35, cooling system 36 and hollow inner section of 24 in fig. 3 of Keller; “cooling fluids may be supplied to the trailing edge cooling system 26 from the cooling channels in the turbine airfoil 24” para. 25 of Keller) comprises a flow path (see hollow inner section of 24 which would flow to cavity 35 of 10 in fig. 3 of Keller) extending across both the first (24 in fig. 3 of Keller) and second portions (10 in fig. 3 of Keller) 
However, the combination of Keller and Subramanian fails to teach wherein the flow path also includes a plurality of turbulators.
Liang teaches of wherein a flow path includes a plurality of turbulators (built-in trip strips 52 fig. 5). Para. 25 teaches that these built in trip strips 52 [are] for the augmentation of internal heat performance. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inner surface of the first portion in the combination of Keller and Subramanian by including the built-in trip strips from Liang so as to augment the “internal heat transfer performance” of the blade as taught by Liang.

Claims 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Subramanian, as applied above in claim 1, and in further view of US 2823893, herein referenced as Gerdan.
Regarding Claim 8, the combination of Keller and Subramanian comprises the blade of claim 1, but fails to anticipate wherein the second portion is formed from a metal laminate material.
Gerdan teaches of forming a portion of a blade from a metal laminate material (the airfoil in fig. 7 is shown to be formed of a plurality of laminae 16 fig. 7; col. 1 lines 45-54 discloses the laminated structure being formed from sheet metal) Gerdan teaches that the use of this metal laminated structure “forms a very strong core or rigid central structure within the blade” col. 3 lines 45-17.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the trailing edge attachment (see 10 in fig. 3 of Keller) in the combination Keller and Subramanian to be formed by the metal laminated structure from Gerdan so as to form a very strong core or rigid central structure” as taught by Gerdan. 

Regarding Claim 9, the combination of Keller and Subramanian in further view of Gerdan comprises the blade of claim 8, wherein a thickness of a laminate of the first portion (a thickness from pressure side to suction side of a laminate of 24 in fig. 3 of Keller as modified in the combination above) is greater than a thickness a laminate of the second portion (a laminate of 10 fig. in 3 as modified in the combination above). (a laminate of the first portion would have a greater thickness, measured from the pressure   

Regarding Claim 10, the combination of Keller and Subramanian in further view of Gerdan comprises the blade of claim 8, wherein a laminate of the first portion (a laminate of 24 in fig. 3 of Keller as modified in the combination above) and a laminate of the second potion (a laminate of 10 in fig. 3 of Keller as modified in the combination above) have substantially the same thickness (the laminates of 24 and 10 in fig. 3 of Keller, as modified above with Subramanian and Gerdan, would have the same thickness measured from a pressure side to a suction side of the blade at where 24 and 10 are coupled together in fig. 3 of Keller).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
No prior art could be found which taught, or rendered obvious: 
A gas turbine engine airfoil comprising:
	an elongated hollow shape formed from a first portion claimed to a second portion, wherein the first portion consists essentially of ceramic matrix composite laminate materials and including a leading edge and wherein the second portion is formed from superalloy materials and including a trailing edge; and
	an internal cooling configuration formed in a hollow portion of the airfoil and spanning across both the first and second portions for circulating coolant therethrough,
	wherein the first portion includes a first cooling channel between two layers of the ceramic matrix composite laminate material,
	wherein the second portion includes a second cooling channel positioned within the elongated hollow airfoil and proximate to the trailing edge, wherein the second cooling channel includes an array of pin fins extending from an inner surface of second portion, and 
wherein the first cooling channel draining into the second cooling channel, and 
a spur connector disposed between the first and second portion for securing the second portion to a split core of the first portion.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0201479 – discloses in para. 2 that laminated ceramic matrix composite airfoils are well known for gas turbine engines.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745